Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of SFN Group, Inc. (the Company) on Form 10-K for the period ending December 27, 2009 as filed with the Securities and Exchange Commission on the date hereof (the Report), Roy G. Krause, President and Chief Executive Officer of the Company, and Mark W. Smith, Executive Vice President and Chief Financial Officer, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ ROY G. KRAUSE Roy G. Krause President and Chief Executive Officer March 3, 2010 /s/ MARK W. SMITH Mark W. Smith Executive Vice President and Chief Financial Officer March 3, 2010
